DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/17/2021, 1/21/2022 and 2/01/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
 
Response to Amendment
This action is in response to the remarks filed on 12/16/2021 and 11/09/2021. The supplementary amendments filed on 12/16/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12-13, 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (U.S. Pat. No. 9717563) hereinafter Tognaccini, in view of Hunter et al. (U.S. Pub. No. 20150305650) hereinafter Hunter, in further view of Green et al. (U.S. Pub. No. 20130197357) hereinafter Green.  
Regarding claim 1, primary reference Tognaccini teaches:
A medical system (abstract) comprising:
a first medical instrument configured to be inserted into a treatment region of a patient through a natural orifice of the patient (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-67, surgical tool 231 is considered to be a first medical instrument, see figures 3 and 4; col 6, lines 1-23), the first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for insertion into the body; col 11, lines 9-33, “other sensors may be used for providing 
a second medical instrument configured to be inserted into the treatment region percutaneously (col 5, lines 8-14, the entry aperture 150 into patient 40 as shown in figure 1 is considered to be a percutaneous opening in the patient; col 5, lines 62-67, surgical tool 241 is considered to be a second medical instrument configured to be inserted into the treatment region, this medical instrument is further depicted in figures 3 and 4; col 6, lines 1-23; col 8, lines 35-60);
at least one computer-readable memory having stored thereon executable instructions (col 5, lines 30-40, the console of the robotic system is considered to include computer-readable memory); and
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least (col 5, lines 30-40, the console of the robotic system includes a processor/controller):
determine a first position of the first medical instrument within the treatment region based on an output of the first position sensor (figure 9, step 902 includes receiving instrument state information which includes the output of the first position sensor and the first position of the first medical instrument; col 10, lines 46-67; col 11, lines 9-67; col 12, lines 14-36);
Determine an orientation of the second medical instrument (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be 
Primary reference Tognaccini fails to teach:
determine a target location from the determined first position of the first medical instrument, 
Cause an alignment interface to be displayed that includes a target indicator representing the target location and an instrument indicator representing the second medical instrument, a position of the instrument indicator relative to the target indicator indicating an alignment of the orientation of the second medical instrument to the target location
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
determine a target location from the determined first position of the first medical instrument,  ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region which is considered to be a target region distanced from the actual tip of the 
Cause an alignment interface to be displayed that includes a target indicator representing the target location and an instrument indicator representing the second medical instrument ([0179], Navigation system 70 may be able to display an indicia 720 (shown as circle in crosshair bounded by a circle) of the initial location of the target tissue, an indicia 722 of the confirmed location of the target tissue, and an indicia 718 (shown as crosshair) of steerable catheter 600. As shown in figure 22A, indicia 722 represents the confirmed target location and indicia 718 represents the medical instrument with relation to the target tissue; [0180]-[0182]; [0183], teaches to use with percutaneous devices which is considered to be the second medical instrument; [0184]-[0186]; [0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“; figure 23), 
a position of the instrument indicator relative to the target indicator indicating an alignment of the orientation of the second medical instrument to the target location ([0179]-[0186] provide an overview of position indicia used to display a position of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini to incorporate the targeting and trajectory axes alignment feature as taught by Hunter because determining a target region without the use of a tracked first medical instrument may create inaccuracies in the target location due to registration errors, shifting of patient location, or changes in patient anatomy ([0182]). By utilizing a steerable catheter, the exact target location can be determined and the percutaneous device is enabled to follow a precise trajectory to the target tissue for interception ([0178]-[0184]). 
Primary reference Tognaccini further fails to teach:
determine a target location from the determined first position along a first axis of the elongated shaft of the first medical instrument,
However, the analogous art of Green of an image guidance system for multiple medical devices to a target location (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini and Hunter to incorporate the projection of a 
Regarding claim 7, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises:
capturing one or more intraoperative medical images of the treatment region; and 
defining the target location with reference to the one or more intraoperative medical images
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein determining the target location comprises:
capturing one or more intraoperative medical images of the treatment region ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region; [0145]-[0150], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]-[0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0181]; [0191]; figure 14; figures 22-23); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the use of multiple intraoperative medical images to define a target location as taught by Hunter because using multiple images enables the physician or other healthcare professional to view a more robust image of for example pre-cancerous changes of target tissue in a patient ([0135]). 
Regarding claim 8, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 7. Primary reference Tognaccini further fails to teach:
wherein the one or more intraoperative medical images comprise one or more fluoroscopic images

wherein the one or more intraoperative medical images comprise one or more fluoroscopic images  ([0012]; [0061]; [0068]; [0115]; [0117]; [0130]; [0139]; [0144])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the use of fluoroscopic images as taught by Hunter because it can compensate for features such as patient orientation, respiration, or deformation of a catheter that could occur in a real-time medical procedure ([0115]). 
Regarding claim 9, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 7. Primary reference Tognaccini further fails to teach:
wherein the instructions further cause the system to register the output of the first position sensor to the one or more intraoperative medical images
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the instructions further cause the system to register the output of the first position sensor to the one or more intraoperative medical images ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the output of the position sensor to medical images as taught by Hunter because it provides the physician or medical professional with real-time position information of a medical instrument providing more accurate surgical procedures ([0145]-[0150]). 
Regarding claim 12, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further teaches: 
further comprising a robotic arm, wherein the second medical instrument is attached to the robotic arm (figure 3, surgical tool 241 is attached to a robotic arm; col 5, lines 62-67; col 6, lines 1-11; col 7, lines 22-38; col 9, lines 1-40), and 
the robotic arm restricts motion of the second medical instrument to motion along a second axis of the second medical instrument (I col 7, lines 22-38; col 8, lines 35-60; col 9, lines 5-13, the joint link assemblies enable the restriction of motion only along a specific axis (considered to be the second axis) when moving the robotic arm for the second medical instrument; col 9, lines 14-67; col 10, lines 1-45).
Regarding claim 13, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:

However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
Wherein the position of the instrument indicator relative to the target indicator indicates an alignment of an axis of the second medical instrument to the target location ([0187] and figure 23 show the actual trajectory 736 of percutaneous needle 650 which represents an alignment of the axis of the second medical instrument (percutaneous needle) to the target location represented by the indicia 722 of the confirmed location of the target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the alignment of the second medical instrument axis relative to the target location as taught by Hunter because it provides the user with relevant trajectory information between the target tissue, suggested trajectory and actual trajectory (axis of the instrument). With the navigation information displayed, a user is able to avoid tissues such as bone, the heart, liver or other organs that must remain intact during interventional procedures ([0187]). 
Regarding claim 24, primary reference Tognaccini teaches:
A method for performing a medical procedure (abstract), the method comprising: 
inserting a first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for 
determining a first position of the first medical instrument within the treatment region with the first position sensor (figure 9, step 902 includes receiving instrument state information which includes the output of the first position sensor and the first position of the first medical instrument; col 10, lines 46-67; col 11, lines 9-67; col 12, lines 14-36;); 
determining an orientation of the second medical instrument (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200 such as external sensors that sense and track trackable elements, which may be active elements (e.g., radio frequency, electromagnetic, etc.) or passive elements (e.g., magnetic, etc.), placed at strategic points on the instruments 211, 231, 241, the entry guide 200 and/or the entry guide manipulator 202 (such as on their joints, links and/or tips). “; see also col 11, lines 50-67); and 
Primary reference Tognaccini fails to teach:

displaying an alignment interface that includes a target indicator representing the target location and an instrument indicator representing the second medical instrument, a position of the instrument indicator relative to the target indicator indicating an alignment of the orientation of the second medical instrument to the target location
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
determining a target location based at least in part on the determined first position of the first medical instrument ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region which is considered to be a target region distanced from the actual tip of the tissue sensing device 632; [0145], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]; [0176]; [0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0180]; [0181]; the steerable catheter is used to determine confirmed location of target tissue in 3D space; [0191]); 
displaying an alignment interface that includes a target indicator representing the target location and an instrument indicator representing the second medical instrument 
a position of the instrument indicator relative to the target indicator indicating an alignment of the orientation of the second medical instrument to the target location ([0179]-[0186] provide an overview of position indicia used to display a position of an instrument and a target location; figure 22A; figure 23; [0187], “Furthermore, as shown in panel 724, navigation system 70 may be able to display a distance from tip 657 of percutaneous needle 650 to the confirmed location of the target tissue.” The alignment is taught by “An actual trajectory 736 of percutaneous needle 650 is also displayed on display 80 by navigation system 70 as shown in panels 724, 726. As described more fully elsewhere herein, suggested trajectory 730 may avoid anatomical structures 740 such as, for example, bone, the heart, the liver, other organs, fissures, diseased tissue, such as chronic obstructive pulmonary disease (COPD) lung tissue, and blood vessels”)

Primary reference Tognaccini further fails to teach:
Determining a target location based at least in part on the determined first position of the first medical instrument ([0060]; [0061], figure 4 shows a projected path projected from the medical instrument (ablation needle 445) which extends out of the first axis of the elongated shaft of the medical instrument; [0062], “a healthcare provider can view and manipulate the position and orientation of the device 445 and its expected rive projection” and “the doctor positioning the virtual rings in the drive projection such that they are coincident (or pass through) the ultrasound representation of a target, such as a tumor”; [0063], “the rings can be spaced at regular intervals to provide the healthcare provider with visual or guidance cues from the medical device tip to the targeted anatomy” which is considered to be along a first axis of the first medical instrument to a projected target location; [0064]; [0065], teaches to the use of the use of prediction information with other surgical instruments; [0066]; figure 5; [0067]-[0069] teach to the use of multiple instruments with varying positions which teaches to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini and Hunter to incorporate the projection of a target location along a first axis of the first medical instrument as taught by Green because medical devices travel along the central axis and using this directional feature projects an accurate target location for procedures such as ablation or biopsies ([0060]). 
Regarding claim 30, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 24. Primary reference Tognaccini further teaches:
wherein: the second medical instrument is attached to a robotic arm (figure 3, surgical tool 241 is attached to a robotic arm; col 5, lines 62-67; col 6, lines 1-11; col 7, lines 22-38; col 9, lines 1-40); 
the robotic arm restricts motion of the second medical instrument to motion along an axis of the second medical instrument (col 7, lines 22-38; col 8, lines 35-60; col 9, lines 5-13, the joint link assemblies enable the restriction of motion only along a specific axis (considered to be the second axis) when moving the robotic arm for the second medical instrument; col 9, lines 14-67; col 10, lines 1-45).
Regarding claim 36, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the one or more processors are further configured to execute the instructions to cause the system to at least determine a target trajectory for accessing the target location percutaneously.
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the one or more processors are further configured to execute the instructions to cause the system to at least determine a target trajectory for accessing the target location percutaneously ([0187] and figure 23 show the suggested trajectory 730 of percutaneous needle 650 which represents a target trajectory for accessing the target location percutaneously (percutaneous needle) represented by the indicia 722 of the confirmed location of the target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the alignment of the second medical instrument axis relative to the target location as taught by Hunter because it provides the user with relevant trajectory information between the target tissue and the suggested trajectory (target trajectory). With the navigation information displayed, a user is able to avoid tissues such as bone, the heart, liver or other organs that must remain intact during interventional procedures ([0187]). 
Claims 2-6 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in further view of Green as applied to claims 1 or 24 above, and further in view of Panescu et al. (U.S. Pub. No. 20170181809) hereinafter Panescu. 
Regarding claim 2, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further teaches:
wherein the instructions further cause the system to register an output of the first position sensor with a coordinate frame of a computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”), and
wherein determining the first position of the first medical instrument within the treatment region with the first position sensor comprises determining the first position with reference to the computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”).

a coordinate frame of a preoperative model 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
a coordinate frame of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the coordinate frame of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 3, the combined references of Tognaccini, Hunter, Green, and Panescu teach all of the limitations of claim 2. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises determining the target location with reference to the preoperative model

wherein determining the target location comprises determining the target location with reference to the preoperative model  ([0013], multiple fiducial points indicative of surface contours of the 3D structure are identified within the 3D visual representation. In addition, multiple fiducial points indicative of the same surface contours of the 3D structure are identified within the Q3D model. These are considered to be determining the target location with reference to the preoperative model; figure 27B, the surface contour of the object is considered to be the object  boundary with reference to the preoperative model; [0125]; [0127]; [0128]; [0129], the endoscope sensors determine the contours on which the fiducial points are selected; [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Panescu to incorporate the determination of a target location with reference to a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 4, the combined references of Tognaccini, Hunter, Green, and Panescu teach all of the limitations of claim 3. Primary reference Tognaccini further fails to teach:
wherein determining the target location with reference to the preoperative model comprises: 

receiving user input corresponding to the target location with reference to the preoperative model
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location with reference to the preoperative model comprises: 
displaying the preoperative model to a user ([0012]; [0134]; [0135], preoperative volumetric image model; [0136]); and 
receiving user input corresponding to the target location with reference to the preoperative model ([0072], targets are selected in a selected region of interest; [0080]; user input may select a region of interest and selected objects within a region of interest; [0084]; [0086]; [0087]; [0114]; [0117]; [0118], module 2302 configures the computer to receive user input to select an object within a surgeon’s field of view; [0128]; [0129]; [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Panescu to incorporate the display of a model to a user for user input as taught by Panescu because it enables a user such as a surgeon to specify anatomical elements during a surgical procedure. 
Regarding claim 5, the combined references of Tognaccini, Hunter, Green, and Panescu teach all of the limitations of claim 4. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location (figure 4, the display depicts target location 410, including target-instrument distance “d_Instr_Trgt” which is based on the Q3D imaging model system (see also [0130]-[0136] for description of preoperative model feature); [0052]; [0068]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Panescu to incorporate the determination of a target location with reference to a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 6, the combined references of Tognaccini, Hunter, Green, and Panescu teach all of the limitations of claim 5. Primary reference Tognaccini further fails to teach:
further comprising a display configured for displaying a representation of the target location to the user
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
further comprising a display configured for displaying a representation of the target location to the user (figure 4, the display depicts target location 410, including target-instrument distance; [0052]; [0068]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Panescu to incorporate the display of a target location to a user as taught by Panescu because it enables a user such as a surgeon to specify anatomical elements during a surgical procedure. 
Regarding claim 25, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 24. Primary reference Tognaccini further teaches:
further comprising registering an output of the first position sensor with a coordinate frame of a computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal 
wherein determining the first position of the first medical instrument within the treatment region with the first position sensor comprises determining the first position with reference to the computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”).
Primary reference Tognaccini further fails to teach:
of a preoperative model 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132]) 

Regarding claim 26, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 24. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises: 
displaying the preoperative model to a user; and 
receiving a selection of the target location with reference to the preoperative mode
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises: 
displaying the preoperative model to a user ([0012]; [0134]; [0135], preoperative volumetric image model; [0136]); and 
receiving a selection of the target location with reference to the preoperative model ([0072], targets are selected in a selected region of interest; [0080]; user input may select a region of interest and selected objects within a region of interest; [0084]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the display of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 27, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 24. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location (figure 4, the display depicts target location 410, including target-instrument distance “d_Instr_Trgt” which is based on the Q3D imaging model system (see also [0130]-[0136] for description of preoperative model feature); [0052]; [0068]; [0069]; [0071]).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in further view of Green as applied to claim 1 above, and further in view of Beck (U.S. Pub. No. 20160354152) hereinafter Beck.
Regarding claim 14, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the position of the instrument indicator relative to the target indicator indicates an alignment of an axis of the second medical instrument to the first axis of the elongated shaft of the first medical instrument
However, the analogous art of Beck of a device for displaying the three-dimensional position and orientation of medical instruments (abstract) teaches:
wherein the position of the instrument indicator relative to the target indicator indicates an alignment of an axis of the second medical instrument to the first axis of the elongated shaft of the first medical instrument ([0072], as depicted in figure 4, the instrument 110 and its projected instrument path 120 as well as instrument 124 and projected instrument path 128 are shown in the display which provides an alignment of both axes of the instruments with respect to each instrument; [0073] and figure 5 further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the axis alignment indicators for multiple medical instruments as taught by Beck because procedures within the body can be extremely difficult to triangulate particular target regions while avoiding anatomical structures or unusual anatomies ([0002]). By utilizing first and second instruments alignment indicators, better positioning of the axes can be performed which enhances the accuracy of the procedure and improves surgical outcomes ([0052]). 
Claims 16, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Panescu.
Regarding claim 16, primary reference Tognaccini teaches:
A medical system (abstract) comprising: 
a first medical instrument configured to be inserted into a treatment region of a patient through a natural orifice of the patient (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-
the first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for insertion into the body; col 11, lines 9-33, “other sensors may be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200”, this sensor is considered to be a first position sensor on instrument 231); 
a second medical instrument configured to be inserted into the treatment region percutaneously (col 5, lines 8-14, the entry aperture 150 into patient 40 as shown in figure 1 is considered to be a percutaneous opening in the patient; col 5, lines 62-67, surgical tool 241 is considered to be a second medical instrument configured to be inserted into the treatment region, this medical instrument is further depicted in figures 3 and 4; col 6, lines 1-23; col 8, lines 35-60); 
at least one computer-readable memory having stored thereon executable instructions (col 5, lines 30-40, the console of the robotic system is considered to include computer-readable memory); and 
one or more processors in communication with the at least one computer-readable memory (col 5, lines 30-40, the console of the robotic system includes a processor/controller) and configured to execute the instructions to cause the system to at least: 
register an output of the first position sensor with a coordinate frame of a computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the 
determine a position of the second medical instrument as the second medical instrument is inserted into the treatment region (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200 such as external sensors that sense and track trackable elements, which may be active elements (e.g., radio frequency, electromagnetic, etc.) or passive elements (e.g., magnetic, etc.), placed at strategic points on the instruments 211, 231, 241, the entry guide 200 and/or the entry guide manipulator 202 (such as on their joints, links and/or tips). “; see also col 11, lines 50-67)
Primary reference Tognaccini fails to teach:
A coordinate frame of a preoperative model 
Based at least in part on the registered output of the first position sensor, determine one or more positions for one or more virtual fiducials to create a boundary with reference to the preoperative model; and 
based at least in part on the position of the second medical instrument, determine that the second medical instrument is within a predetermined proximity to the one or more positions of the one or more virtual fiducials; and 

However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
A coordinate frame of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132]);
Based at least in part on the registered output of the first position sensor, determine one or more positions for one or more virtual fiducials to create a boundary with reference to the preoperative model; ([0013], multiple fiducial points indicative of surface contours of the 3D structure are identified within the 3D visual representation. In addition, multiple fiducial points indicative of the same surface contours of the 3D structure are identified within the Q3D model. These are considered to be positions of virtual fiducials creating a boundary with reference to the preoperative model; figure 27B, the surface contour of the object is considered to be the boundary with reference to the preoperative model; [0125]; [0127]; [0128]; [0129], the endoscope sensors determine the contours on which the fiducial points are selected; [0136]; Paragraphs [0059] and [0061] describe a sensor array in use with the endoscope system described 
based at least in part on the position of the second medical instrument, determine that the second medical instrument is within a predetermined proximity to the one or more positions of the one or more virtual fiducials ([0114], incorporating the Q3D model based on fiducial points on the surface contours of the model, the at least two objects within a surgeon’s field of view are considered to be the positions of the one or more fiducials when one object is a target tissue structure; [0115]; [0116], “In response to user input, module 2004 causes the display of a menu 2104 that includes a first menu item "Display Distance" 2106 and a second menu item "Set Proximity Alarm" 2108. In response to user input to select the "Display Distance" menu item 2106, module 2008 causes a display of Q3D distance between two or more objects.” The proximity alarm between the instrument and the object is considered to be a “within a predetermined proximity” as claimed; [0117]; see also figures 20-22 and [0129], “Referring again to FIG. 27A, for example, an endoscope may be positioned adjacent to the surface of the anatomical structure so as to be positioned to capture Q3D information used to produce a Q3D model of the visible surface contour of the vertebra surrounding the internal target structure. The surface contour of those same vertebra are represented in the 2D slice of an MRI/CT representation shown in FIG. 27A. The fiducial points may be selected as contours of the common vertebra visible in the two image sets, i.e., in the Q3D model and in the 3D MRI/CT representation”); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini to incorporate the defined target location and instrument guiding system as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 18, the combined references of Tognaccini and Panescu teach all of the limitations of claim 16. Primary reference Tognaccini further fails to teach:

receiving a user selection of a location at which to place one of the one more virtual fiducials; and 
determining a virtual fiducial position corresponding to the location with reference to at least a first position determined based on the first position sensor, wherein the virtual fiducial position is distanced from the first position
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the one or more positions for the one or more virtual fiducials comprises: 
receiving a user selection of a location at which to place one of the one more virtual fiducials ([0124], a medical specialist manually identifies a candidate target structure; [0125]; [0127]; [0128], processor selects fiducial points in a Q3D model; [0129]; [0136];); and 
determining a virtual fiducial position corresponding to the location with reference to at least a first position determined based on the first position sensor, wherein the virtual fiducial position is distanced from the first position ([0124], a medical specialist manually identifies a candidate target structure; [0125]; [0127]; [0128], processor selects fiducial points in a Q3D model; [0129]; [0136]; figure 4, the target 410 may be mapped using virtual fiducial system as taught in prior cited paragraphs, with the instrument position 400 which is considered to be the first position. The value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Panescu to incorporate the user selection and virtual fiducial position determination as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 19, the combined references of Tognaccini and Panescu teach all of the limitations of claim 16. Primary reference Tognaccini further fails to teach:
wherein the boundary defines a resection volume
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein the boundary defines a resection volume ([0133]-[0135]; [0136], the exemplary target object with boundary is a tumor, which is removed in order to repair a kidney during the medical procedure. In this example, the contour boundaries are considered to define a resection volume as the tumor is resected from the healthy cancer tissue.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Panescu to incorporate the boundary defining a resection volume as taught by Panescu because it 
Regarding claim 22, the combined references of Tognaccini and Panescu teach all of the limitations of claim 16. Primary reference Tognaccini further fail to teach:
wherein the treatment region comprises a kidney, a bladder, a lung, or a gastrointestinal tract 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein the treatment region comprises a kidney, a bladder, a lung, or a gastrointestinal tract ([0136], treatment region comprises a kidney).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Panescu to incorporate the kidney treatment region as taught by Panescu because it enables the physician to treat lumen structures within the internal organ. This can be an effective way for enhancing the effectiveness of other treatment protocols. 
Regarding claim 23, the combined references of Tognaccini and Panescu teach all of the limitations of claim 16. Primary reference Tognaccini further fail to teach:
wherein the preoperative model is determined based on a CT scan 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein the preoperative model is determined based on a CT scan ([0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Panescu to incorporate the use of a CT scan as taught by Panescu because it provides high resolution images of soft tissue structures within a target region which highlights potential target regions such as tumors. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Panescu as applied to claim 16 above, and further in view of Koyrakh et al. (U.S. Pub. No. 20120302869) hereinafter Koyrakh.  
Regarding claim 17, the combined references of Tognaccini and Panescu teach all of the limitations of claim 16. Primary reference Tognaccini further fails to teach:
wherein determining the positions for the one or more virtual fiducials comprises: 
navigating the first medical instrument to a location within the treatment region; and 
defining the location as a first position of a first virtual fiducial of the one or more virtual fiducials
However, the analogous art of Koyrakh of a system and method for navigating a medical device within a body (abstract) teaches:
wherein determining the positions for the one or more virtual fiducials comprises: 
navigating the first medical instrument to a location within the treatment region; and ([0029]-[0031]; [0032], During the planning stage for a diagnostic or treatment 
defining the location as a first position of a first virtual fiducial of the one or more virtual fiducials ([0029]-[0031]; [0032], During the planning stage for a diagnostic or treatment procedure, catheter 14 is disposed within the region of interest. Sampling of the sensors is performed to collect pairs of correlated planning positions (also referred to as reference points or fiducials). These are considered to be the virtual fiducials. [0033]; [0034]; [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini and Panescu to incorporate the medical instrument fiducial placement feature as taught by Koyrakh because the system may include drift in the position sensor measurements and incorporating reference fiducial points can improve accuracy and mitigate potential drift ([0008]).
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in further view of Green as applied to claim 1 above, and further in view of Inoue (U.S. Pub. No. 20180193102) hereinafter Inoue. 
Regarding claim 31, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the alignment interface provides an axial perspective view with respect to a longitudinal axis of the second medical instrument.

wherein the alignment interface provides an axial perspective view with respect to a longitudinal axis of the medical instrument ([0045], “The optical axis of the imager 5 extends from the most distal end of the distal end 4 toward the front of the distal end 4. For example, the optical axis of the imager 5 extends parallel to the longitudinal axis of the distal end 4 of the insertion 3. Thereby, the imager 5 of the present embodiment has an imaging field of view at a front region of the distal end 4 of the insertion 3”; [0110]; [0111], “Further, during the lock-on mode, the controller 51 can set the target position Ts again according to the input by the operator for the distance input mechanism 27 electrically connected to the controller 51. For example, the controller 51 acquires the image captured by the imager 5 from the image processing device 30, and recognizes the center P of the field of view (see FIG. 8) of the imager 5 at the time when input to the distance input mechanism 27 is changed as the target position Ts.” As shown in figure 8, the target “T” is shown with an axial view of the end effector as shown in figure 7 with line “d”. The center P is located within the target T and establishes a target position Ts that is displayed on the interface; [0118], “As shown in FIG. 8, in the manual mode, the operator actuates the distal end 4 of the manipulator 2 by using the master arm 21 so that the desired part (target) as the treatment target is displayed on the image displayed on the monitor 36 of the display device 35”; [0119], “Then, when the target T is positioned in the vicinity of the center of the image displayed on the monitor 36 of the display device 35 (see FIG. 8)”; [0122]).

Regarding claim 32, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the alignment interface provides a view from a perspective of a longitudinal axis of the second medical instrument.
However, the analogous art of Inoue of a medical system with a distal end effector for targeting an object (abstract) teaches:
wherein the alignment interface provides a view from a perspective of a longitudinal axis of the second medical instrument ([0045], “The optical axis of the imager 5 extends from the most distal end of the distal end 4 toward the front of the distal end 4. For example, the optical axis of the imager 5 extends parallel to the longitudinal axis of the distal end 4 of the insertion 3. Thereby, the imager 5 of the present embodiment has an imaging field of view at a front region of the distal end 4 of the insertion 3”; [0110]; [0111], “Further, during the lock-on mode, the controller 51 can set the target position Ts again according to the input by the operator for the distance input mechanism 27 electrically connected to the controller 51. For example, the controller 51 acquires the image captured by the imager 5 from the image processing s that is displayed on the interface; [0118], “As shown in FIG. 8, in the manual mode, the operator actuates the distal end 4 of the manipulator 2 by using the master arm 21 so that the desired part (target) as the treatment target is displayed on the image displayed on the monitor 36 of the display device 35”; [0119], “Then, when the target T is positioned in the vicinity of the center of the image displayed on the monitor 36 of the display device 35 (see FIG. 8)”; [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the axial perspective view with respect to a longitudinal axis of a medical instrument as taught by Inoue because it enables a user to continuously position an end effector in direct alignment with a target region which provides increased accuracy when positioning the device with respect to internal organ structures ([0108]-[0110]; [0118]). 
Regarding claim 33, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
the target indicator and the instrument indicator being positioned with respect to one another

the target indicator and the instrument indicator being positioned with respect to one another ([0179], Navigation system 70 may be able to display an indicia 720 (shown as circle in crosshair bounded by a circle) of the initial location of the target tissue, an indicia 722 of the confirmed location of the target tissue, and an indicia 718 (shown as crosshair) of steerable catheter 600. As shown in figure 22, indicia 722 represents the confirmed target location and indicia 718 represents the medical instrument with relation to the target tissue these are both shown in an axial image 702 that would be within the boundary indicator in the combined invention with the teachings of Inoue below; [0180]-[0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“; figure 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the targeting alignment feature as taught by Hunter because determining a target region with accurate positioning can reduce registration errors due to shifting of patient location, or changes in patient anatomy ([0182]). By utilizing a steerable catheter, the exact target 
Primary reference Tognaccini further fails to teach:
wherein the alignment interface includes a boundary indicator, the target indicator and the instrument trajectory being positioned within the boundary indicator, the position of the instrument trajectory relative to the boundary indicator and the target indicator representing the alignment of the orientation of the second medical instrument to the target location.
However, the analogous art of Inoue of a medical system with a distal end effector for targeting an object (abstract) teaches:
wherein the alignment interface includes a boundary indicator, the target indicator and the instrument trajectory being positioned within the boundary indicator, the position of the instrument trajectory relative to the boundary indicator and the target indicator representing the alignment of the orientation of the second medical instrument to the target location. ([0045], “The optical axis of the imager 5 extends from the most distal end of the distal end 4 toward the front of the distal end 4. For example, the optical axis of the imager 5 extends parallel to the longitudinal axis of the distal end 4 of the insertion 3. Thereby, the imager 5 of the present embodiment has an imaging field of view at a front region of the distal end 4 of the insertion 3”; [0110]; [0111], “Further, during the lock-on mode, the controller 51 can set the target position Ts again according to the input by the operator for the distance input mechanism 27 electrically connected to the controller 51. For example, the controller 51 acquires the image captured by the imager 5 from the image processing device 30, and recognizes the center P of the field s that is displayed on the interface. Combined with the teachings of Hunter above, both the instrument indicia and target location would be within the boundary as the displays are both axial in orientation towards a target location; [0118], “As shown in FIG. 8, in the manual mode, the operator actuates the distal end 4 of the manipulator 2 by using the master arm 21 so that the desired part (target) as the treatment target is displayed on the image displayed on the monitor 36 of the display device 35”; [0119], “Then, when the target T is positioned in the vicinity of the center of the image displayed on the monitor 36 of the display device 35 (see FIG. 8)”; [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the target boundary indicator and target positioning within the indicator as taught by Inoue because it enables a user to continuously position an end effector in direct alignment with a target region which provides increased accuracy when positioning the device with respect to internal organ structures ([0108]-[0110]; [0118]). 
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in further view of Green as applied to claim 24 above, and further in view of Stolka et al. (U.S. Pub. No. 20120253200) hereinafter Stolka. 
Regarding claim 34, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 24. Primary reference Tognaccini further fails to teach:
further comprising: determining a target zone along a surface of the patient's skin; and 
determining whether a distal end of the second medical instrument is within the target zone.
However, the analogous art of Stolka of an imaging system with a projector for additional augmented guided surgery (abstract) teaches:
further comprising: determining a target zone along a surface of the patient's skin ([0058], a projected pattern with dynamic needle insertion symbols as an overlay of user guidance information on the region of interest of the patient is considered to be a determined target zone along a surface of the patient; [0078], see also figure 8); and 
determining whether a distal end of the second medical instrument is within the target zone ([0058] teaches to the target zone as a projected overlay of needle insertion guidance information; [0078], “In one possible implementation, the position and color of a projected circle on the surface indicate the intersection of the line between the current needle position and the target location with the patient surface, and said intersection point's distance from a planned insertion point.”, this dynamic guidance displayed to the user is considered to provide a determination of the instrument within the target zone; see also figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with 
Regarding claim 35, the combined references of Tognaccini, Hunter, Green, and Stolka teach all of the limitations of claim 34. Primary reference Tognaccini further fails to teach:
wherein the target zone is along an axis of the target tissue
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the target zone is along an axis of the target tissue ([0187], figure 23 the entry point 732 is considered to be the target zone on the skin of the tissue, teaching to the Stolka reference, and the target zone is along an axis of the indicia 722 which represents the target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Stolka to incorporate the target zone along an axis of the target tissue within the body as taught by Hunter because a suggested entry point and trajectory will provide the user with an axis toward 
Primary reference Tognaccini further fails to teach:
wherein the target tissue is along an axis of the first medical instrument
However, the analogous art of Green of an image guidance system for multiple medical devices to a target location (abstract) teaches:
wherein the target tissue is along an axis of the first medical instrument ([0060]; [0061], figure 4 shows a projected path projected from the medical instrument (ablation needle 445) which extends out of the first axis of the elongated shaft of the medical instrument; [0062], “a healthcare provider can view and manipulate the position and orientation of the device 445 and its expected rive projection” and “the doctor positioning the virtual rings in the drive projection such that they are coincident (or pass through) the ultrasound representation of a target, such as a tumor”; [0063], “the rings can be spaced at regular intervals to provide the healthcare provider with visual or guidance cues from the medical device tip to the targeted anatomy” which is considered to be along a first axis of the first medical instrument to a projected target location; [0090]-[0099] provide an overview of position information and trajectory data with the use of multiple medical devices, with [0100] detailing that “emplacement information can also be used to determine a target axis for the secondary medical device”; note that with both the teachings of a target tissue extending along an axis of the first medical instrument by Green and the teaching of a target zone extending along an axis of the target tissue, the combined invention is considered to teach to the limitation of the target zone along an axis of the first medical instrument).
.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in further view of Green as applied to claim 1 above, and further in view of Duindam et al. (U.S. Pub. No. 20200078103) hereinafter Duindam. 
Regarding claim 37, the combined references of Tognaccini, Hunter, and Green teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the target indicator is configured to remain at a center of the alignment interface, and wherein the instrument indicator is configured to move around the alignment interface as the alignment of the orientation of the second medical instrument to the target location changes
However, the analogous art of Duindam of a method for displaying guidance information using a graphical user interface with an elongate medical device (abstract) teaches:
wherein the target indicator is configured to remain at a center of the alignment interface, and wherein the instrument indicator is configured to move around the alignment interface as the alignment of the orientation of the second medical instrument to the target location changes ([0091]; [0092], as depicted in figure 9 the alignment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the alignment interface with instrument and targeting capabilities as taught by Duindam because it enables better visualization between the distal end of the elongate device and a target location, providing more accurate positioning of the instrument for procedures such as ablations or biopsies ([0092]). 

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 9 of the remarks, the applicant argues that the Hunter reference fails to teach to a position of the instrument indicator relative to the target indicator indicating an alignment of the orientation of the second medical instrument to the target location. In figure 23 of the Hunter reference, the reference teaches to a target tissue 722, a suggested trajectory 730, an actual trajectory 736 and an entry point 732. These elements provide a target indicator that shows the 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.A.F./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791